Speaking with special reference to the sheriff's office in Jefferson county under the act of September 16, 1915 (Acts 1915, p. 549 et seq.) — for, obviously, that act was intended especially for Jefferson county — it was the intent and purpose of the act that the sheriff should maintain a branch office in charge of a bonded deputy at Bessemer. The salary of such deputy is fixed by the board of revenue, and is payable out of the county treasury on an order or warrant drawn on the treasurer. Appellant is the county treasurer, and his answer to the rule nisi, requiring him to show cause why he should not pay a warrant drawn in favor of petitioner, Kemp, shows that Kemp is "a deputy sheriff, appointed by J. C. Hartsfield, sheriff of Jefferson county, to serve at Bessemer," and that "said W. T. Kemp is in charge of an office at a place other than at the county site of Jefferson county." The answer further shows that Kemp was not, at the time of his appointment, nor at the time of the answer, a qualified elector of any of the precincts embraced in the territory the business of which is, under the law, to be transacted at Bessemer, and this lack of qualification is set up as respondent's reason for refusing to pay petitioner's warrant.
We think it sufficiently appears from the pleadings — no issue being raised for settlement by evidence aliunde — that appellee Kemp is the deputy in charge of the sheriff's branch office at Bessemer, and that he claims the salary in question in virtue of the act of 1915, and not otherwise. It is nothing to the point that, except in the matter of keeping an office at Bessemer, the sheriff, in person or by deputy, may without reference to the act discharge the duties of his office in the Bessemer jurisdiction, nor that appellee has actually performed services in connection with the sheriff's office, for the question is whether appellee may lawfully *Page 197 
receive the salary provided by the act. Now the act provides in mandatory terms that the deputy keeping office at Bessemer shall, at the time of his appointment and during his term of office, be a qualified elector residing within the Bessemer jurisdiction. Appellee is not a qualified elector residing in the Bessemer jurisdiction is not the officer for whom a salary is provided by the act, and therefore is not entitled to the writ for which he prays. To hold otherwise would set the statute at naught. The court has no authority to gainsay the statute in any, the least, of its provisions.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.